Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS








IN THE INTEREST OF D.E.V.,
A CHILD.

§
 
§
 
§
 
§
 
§

§


No. 08-10-00205-CV

Appeal from
 150th District Court

of Bexar County, Texas

(TC # 2008-CI-20544)



 

 

 




MEMORANDUM OPINION

            This appeal is before the Court on its own motion, for determination whether it should be
dismissed for want of prosecution.  Finding that Appellant failed to pay the case filing fee, we
dismiss the appeal for want of prosecution.
            Appellant filed his notice of appeal on June 23, 2010.  He did not pay the filing fee as
required by Tex.R.App.P. 5, nor did he establish his indigence in accordance with Tex.R.App.P.
20.1.  On July 19, 2010, the Clerk of the Court notified Appellant he had not paid the filing fee and
advised that failure to pay the filing fee within twenty days would result in dismissal of the appeal
pursuant to Tex.R.App.P. 42.3(b) and (c).  Appellant has not paid the filing fee or otherwise
responded to the Clerk’s inquiry.  We therefore dismiss the appeal.

September 29, 2010                                                    
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.